DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A2, Species B2, Species C2, Species E2, and claims 1-3 and 5-14 in the reply filed on 01/28/2021 is acknowledged. 

Applicant has traversed the Species D requirement, which examiner finds persuasive. Accordingly, the Species D election requirement is withdrawn.

Status of Claims
Claims 1-17 and 19-20 are pending in the application with claims 4, 15-17, and 19-20 withdrawn. Claims 1-3 and 5-14 are examined herein.

Claim Objections
Claims 12 and 14 are objected to because of the following informalities: 
Claim 12, line 3: “a central axis of the body” should recite “the central axis of the body”
Claim 14, line 2: “an annual region” should recite “an annular region”
Appropriate correction is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,668,468 (“Santucci”).

Regarding claim 1, Santucci discloses (see Figs. 1-2) a nuclear fuel element (18) for a nuclear reactor (Fig. 2), comprising:
a body (10) (Fig. 1) comprising:
	a first region (14) comprising a poison material and a nuclear fuel material (Fig. 1, 4:28-31); and
	a second region (12) surrounded by the first region (Fig. 1), the second region comprising the nuclear fuel material and being substantially free of the poison material (4:28-31).
Regarding claim 3, Santucci disclose the nuclear fuel element of claim 1. Santucci further discloses wherein the second region defines a laterally central region of the body (Figs. 1-2).

Regarding claim 5, Santucci discloses the nuclear fuel element of claim 1. Santucci further discloses wherein a lateral dimension of the first region is equal to between about 7 percent and about 90 percent of a width of the body (4:31-33; the diameter of region 12 is disclosed to be 40 to 75 percent of the diameter of region 14; the lateral dimension of the first region is therefore between 25 to 60 percent of the width of the body, which falls within the claimed range).
 
Regarding claim 6, Santucci discloses the nuclear fuel element of claim 1. Santucci further discloses wherein a longitudinal dimension of the first region is equal to between about 80 percent and about 90 percent of a height of the body (Fig. 2; the height of region 14 is the same as the height of the body, which falls within the claimed range based on the standard for ascertaining the requisite degree of about 80%-90% provided in [0021] of the instant Specification).

Regarding claim 9, Santucci discloses (see Figs. 1-2) a nuclear fuel element (18) for use in a nuclear reactor (Fig. 2), comprising:

a cladding material (16) at least partially surrounding the body (Fig. 2).

Regarding claim 10, Santucci discloses the nuclear fuel element of claim 9. Santucci further discloses wherein the poison material comprises gadolinium oxide and the nuclear fuel material comprises uranium dioxide (8:29-48).

Regarding claim 11, Santucci discloses the nuclear fuel element of claim 9. Santucci further discloses wherein the central region of the body (12) is encircled by an annular region (14) (Fig. 1), the annular region comprising the poison material and the nuclear fuel material (4:28-31).

Regarding claim 14, Santucci discloses the nuclear fuel element of claim 9. Santucci further discloses wherein a lateral dimension of an annual region is equal to between about 7 percent and about 90 percent of a lateral dimension of the body (4:31-33; the diameter of region 12 is disclosed to be 40 to 75 percent of the diameter of region 14; the lateral dimension of the annular region is therefore between 25 to 60 percent of the width of the body, which falls within the claimed range). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of “Perspectives for practical application of the combined fuel kernels in VVER-type reactors” (“Baranov”).

Regarding claim 2, Santucci discloses the nuclear fuel element of claim 1. Santucci does not explicitly disclose the nuclear fuel element further comprising a third region surrounding the first region, the third region comprising the nuclear fuel material and being substantially free of the poison material.

Baranov teaches a nuclear fuel pellet having a plurality of layers (Baranov, page 2, paragraph 3; “a single pellet which may be conditionally divided into N radial layers, each of them is characterized by its own parameters … or consists of different materials”) and further teaches the pellet having a peripheral layer comprising nuclear fuel material (Baranov, page 2, paragraph 1; page 4, paragraph 3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify Santucci to include a layer of fuel on the periphery of the pellet as taught by Baranov because Baranov teaches this reduces fuel burn-up in the outer layer, therefore suppressing formation of a rim-layer (Baranov, page 2, paragraph 1; page 4, paragraph 3).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of US Publication No. 2011/0176650 (“Doerr”).
Alternatively, regarding claim 6, Doerr teaches (see Doerr, Fig. 1) a nuclear fuel pellet (1) wherein a longitudinal dimension of the periphery of the pellet is equal to between about 80 percent and about 90 percent of a height of the body (Doerr, [0035], [0038], [0043]; based on Doerr’s disclosed fuel pellet diameters, fuel pellet height to diameter ratios, and chamfer heights, a longitudinal dimension of the periphery of the pellet is between 88.6% and 98.5% of the height of the body, which falls within the claimed range).

A POSA would have found it obvious to modify the longitudinal dimension of Santucci’s outer first layer based on Doerr’s teachings for the predictable purpose of reducing chipping of the pellet (Doerr, [0010]).

Regarding claim 13, Santucci discloses the nuclear fuel element of claim 9. Santucci does not explicitly disclose wherein a longitudinal dimension of an annular region is less than a height of the body.

Doerr teaches (see Doerr, Fig. 1) a nuclear fuel pellet (1) wherein a longitudinal dimension of an annular region (12) is less than a height of the body (Doerr, Fig. 1).

It would have been obvious to a POSA to combine Doerr with Santucci because Doerr teaches this configuration reduces the risks of chipping (Doerr, [0042]).

Claim(s) 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of US Patent No. 4,832,906 (“Aoyama”).

Regarding claims 7 and 8, Santucci discloses the nuclear fuel element of claim 1. Santucci does not explicitly disclose a concentration of the poison material within the first region varies with a lateral distance from a central axis of the body.

Aoyama teaches (see Aoyama, Figs. 11a-11b) a nuclear fuel element (82f) comprising a poison material (gadolinia) wherein a concentration of the poison material within the first region varies with a lateral distance from a central axis of the body and wherein the concentration of the poison material increases as the lateral distance from the central axis of the body increases (Aoyama, Figs. 11a-11b).

It would have been obvious to a POSA to vary the concentration of the poison material in the first region of the nuclear fuel element of Santucci as taught by Aoyama because Aoyama teaches this improves the economic efficiency of the fuel pellet (Aoyama, 5:59-6:3).

Regarding claim 12, Santucci discloses the nuclear fuel element of claim 9. Santucci does not explicitly disclose wherein a concentration of the poison material relative to the nuclear fuel material within an annular region increases with increasing distance from a central axis body. 



A POSA would have found it obvious to modify the annular region of Santucci to vary the concentration of the poison material as taught by Aoyama because Aoyama teaches this improves the economic efficiency of the fuel pellet (Aoyama, 5:59-6:3).

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646